ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_03_EN.txt. 278

SEPARATE OPINION OF JUDGE LAUTERPACHT

1. This opinion is written in implementation of my statement made at
the provisional measures stage of this case regarding the role of an ad hoc
judge:

“He has, I believe, the special obligation to endeavour to ensure
that, so far as is reasonable, every relevant argument in favour of the
party that has appointed him has been fully appreciated in the
course of collegial consideration and, ultimately, is reflected —
though not necessarily accepted — in any separate or dissenting
opinion that he may write.” (Application of the Convention on the
Prevention and Punishment of the Crime of Genocide, Provisional
Measures, Order of 13 September 1993, 1 C.J. Reports 1993, p. 409,
para. 6.)

2. The problem before the Court at this stage of the case is one of the
admissibility of counter-claims filed by the Government of the Federal
Republic of Yugoslavia (“Yugoslavia” hereinafter). While I agree with
the Court’s Order in so far as it relates to the admissibility of the counter-
claims, I have been concerned about the fact that the Court has not given
the Parties the opportunity to develop their respective positions in oral
argument.

PROCEDURE

3. The justification for oral proceedings lies in Article 80, paragraph 3,
of the Rules of Court which provides that:

“In the event of doubt as to the connection between the question
presented by way of counter-claim and the subject-matter of the
claim of the other party the Court shall, after hearing the parties,
decide whether or not the question thus presented shall be joined to
the original proceedings.” (Emphasis added.)

4. The Court has taken the view that the requirement of “hearing the
parties” can, in the present case, be satisfied by giving each of them the
opportunity of presenting its views in writing. The position taken by the
Court is supported by its practice in respect of some, but not all, other
matters covered by a similar requirement, for example, the nomination of
ad hoc judges. Article 35, paragraph 4, of the Rules provides that: “In the
event of any objection or doubt, the matter shall be decided by the Court,

39
279 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

if necessary after hearing the parties.” Again, in relation to the problem
of appointing an ad hoc judge that arises when two or more parties may
be in the same interest, Article 36, paragraph 2, provides that “the matter
may be decided by the Court, if necessary after hearing the parties”.
Likewise, Article 56, paragraph 2, relating to the authorization of the
production of documents after the closure of the written proceedings,
contains a similar formula, as does Article 67. In regard to these matters,
the practice of the Court has been merely to give the parties the oppor-
tunity to present their views in writing.

5. Even so, that interpretation is not one that immediately springs to
mind in respect of so substantial an issue as the admissibility of counter-
claims. It is to be recalled that the Rule on counter-claims (Art. 80)
appears immediately after the rule on preliminary objections (Art. 79)
and that both are classed together in Section D of the Rules, under the
heading “Incidental Proceedings”. A similar requirement of hearing the
parties appears also in Article 79, paragraph 7, and has regularly been
met by the holding of oral proceedings. Even if the Court retains a discre-
tion to decide in a given case that such proceedings need not be held, the
present case is one in which the relative merits and the complexity of the
issues involved would certainly have warranted giving the parties the
additional opportunity of commenting orally on each other’s arguments
and the Court the opportunity of the more extended consideration of the
matter that would have been involved in the holding of a hearing and in
the deliberations that would then have followed — the more so as such a
step would also have met the expressed expectations of the Parties.

6. The degree to which the decision of the Court not to hold such oral
proceedings departs from the opinion of, amongst others, the most
learned commentator on the Court’s procedure may be gathered from the
terms in which the question is discussed by Professor Rosenne in the
latest edition of his major work. As regards Article 80, paragraph 3, of
the Rules he writes:

“Paragraph 3 corresponds to the last sentence in the previous
Rules, with the substitution of ‘after hearing the parties’ for ‘after
due examination’. This means that in future there will always be
some oral proceedings in the event of doubt — by whom is not
stated — as to the connection between the question presented by
way of counter-claim and the subject-matter of the claim of the
other party.” (The Law and Practice of the International Court,
1920-1996, 3rd ed., 1997, Vol. II], p. 1273.)

7. It is, therefore, to be hoped that when the Rules of Court next come
to be revised, the opportunity will be taken to eliminate the cause of the
present division of opinion by ensuring that the word “hearing” is used
consistently to convey the idea of oral proceedings and that when the
Court intends to retain a discretion to determine that the exchanges

40
280 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

between representatives of the parties are to be limited to written pro-
ceedings, it will adhere to such wording as is used elsewhere in the Rules
(e.g. Arts. 46, para. 1, 53, paras. | and 2, 55 and 58, para. 2), namely
“after ascertaining the views of the parties” or, as in Article 76, para-
graph 3, after affording “the parties an opportunity of presenting their
observations on the subject” or, as in Article 79, paragraph 3, “the other
party may present a written statement of its observations”.

THE ADMISSIBILITY OF THE COUNTER-CLAIMS

8. The present consideration by the Court of the question of counter-
claims is occasioned by the filing by Yugoslavia on 23 July 1997 of an
extensive Counter-Memorial. This falls into two parts. The first part, of
nearly 350 pages, may be described in general terms as containing
“defences”. The second part, consisting of over 700 pages, sets out fac-
tually Yugoslavia’s allegations of genocide by Bosnia and Herzegovina
(“Bosnia” hereinafter) against the Serbs in Bosnia and Herzegovina.
Apart from a statement in the Introduction to the Counter-Memorial
that it “includes counterclaims” and the inclusion as one of the three
Submissions at the close of the Counter-Memorial of an elaboration of
the statement that “Bosnia and Herzegovina is responsible for the acts
of genocide committed against the Serbs in Bosnia and Herzegovina”,
the Counter-Memorial contains no discussion of the legal aspects of the
counter-claims. But even though the Counter-Memorial contains no
reference to Article 80 of the Rules of Court and no argument that the
matters covered in Part II of that pleading are “directly connected with
the subject-matter of the claim” of Bosnia, it would have been unreal-
istic not to recognize that Part for what it is. Accordingly, on 28 July
1997, Bosnia addressed a letter to the Court expressing the opinion that
the counter-claims “did not meet the criteria of Article 80, paragraph 1,
of the Rules of Court and should therefore not be joined to the original
proceedings”. Having then been requested by the Court to specify in
writing “the legal ground on which this opinion is based”, Bosnia
responded on 9 October 1997 with a letter to the Court in which it con-
tended that the Yugoslav counter-claim was not admissible since, by
reference to Article 80, paragraph |, of the Rules of Court, “any direct
connection with the subject-matter of Bosnia and Herzegovina’s origi-
nal claim is totally lacking”. Though conceding that both claim and
counter-claim are based on the same legal ground — the Genocide
Convention — Bosnia contended that the two sets of allegations had
nothing to do with one another:

4]
281 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

“[it] is evident that the alleged victims are not the same... nor are
the material perpetrators of the alleged atrocities the same . . . This
means, then, that if the two claims were joined in the same proceed-
ings before the Court, it would in any event have to verify separately
the facts alleged ex adverso and consider separately whether, in
regard to the Genocide Convention, they constitute unlawful con-
duct attributed, respectively, to one or the other Party . . .” (Letter
to the Registrar from the Deputy-Agent of Bosnia and Herzegovina
dated 9 October 1997, para. 3.)

9. Bosnia also requested the Court to decide that the counter-claim
should not be joined to the principal claim, but expressly acknowledged
that Yugoslavia was free to submit to the Court a separate application
instituting proceedings in the normal way.

10. Yugoslavia, for its part, responded that there is a direct connection
between Part IT of its Counter-Memorial, 1.e., the counter-claim, and the
Bosnian claim. Yugoslavia pointed out, first, that the claim and counter-
claim are based on the same legal grounds, namely the Genocide Conven-
tion and general rules of State responsibility. Secondly, it contended:

“The disputed facts of the claim and counter-claim are the facts of
the same tragic conflict, i.e. civil war in Bosnia and Herzegovina,
which happened in a single territorial and temporal setting, based on
the same historical background and within the framework of the
same political development. Due to that reason as well as to the
same legal ground of the claim and counter-claim, all relevant facts
which form the basis of claim and counter-claim are interrelated in
such a way to make a factual and legal connection relevant to the
issue.” (Statement of Yugoslavia concerning the admissibility of the
counter-claim, 23 October 1997, para. 4.)

il. It thus appears that Bosnia supports what may be called a “restric-
tive” interpretation of the requirement of “direct connection”, while
Yugoslavia advances a “broad” one. For Bosnia there must be an iden-
tity of the alleged victims as there must be of the material perpetrators;
the judicial analysis of the facts in the counter-claim must have a rela-
tionship to, or must be of help in, the examination of the facts in the prin-
cipal claim. For Yugoslavia it is sufficient that the counter-claim “raised
the question of genocide of the Serbs as one relevant to contradicting
facts presented by the Applicant as being relevant for attributing alleged
acts to the Respondent”.

42
282 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

12. In the present case, the choice between these two approaches must
depend to a large extent on the nature of the concept “genocide”. Can
what we conceive of as amounting to genocide be constituted by a single
act of a horrific nature? Or can it only be constituted by a series of acts
which, while individually being no more than murder or causing serious
bodily harm to individuals or such like, are, when viewed cumulatively,
evidence of a pattern of activity amounting to genocide?

13. The second alternative seems logically to be the more cogent. A
single murder or other horrific act cannot be genocide. Only a series or
accumulation of such acts, if they reveal collectively the necessary intent
and are directed against a group identifiable in the manner foreseen in
Article Il of the Convention, will serve to constitute genocide — where-
upon liability for the individual component crimes, as well as for the spe-
cial crime of genocide, will fall not only upon the individuals directly
responsible but also upon the State to which their acts are attributable.

14. Approached thus, it is not possible to require that the facts under-
lying a counter-claim in respect of genocide must have their direct con-
nection with the individual and specific acts forming the basis of the
principal claim of genocide. It is sufficient that the acts invoked as con-
stituting the basis of the counter-claim should be directly connected with
the principal claim by reason of their occurrence in the course of the
same conflict. Indeed, it may be suggested that the policy underlying the
prohibition of genocide favours this broader view since the particular
obligations of respect for human rights embodied in the Genocide Con-
vention are ones which rest with equal weight upon all persons involved.
It is upon this basis that I agree with the conclusion of the Court that the
Yugoslav counter-claim is admissible.

15. It is not necessary to repeat here the Court’s analysis of its own
jurisprudence, but it is appropriate to mention the support for this
approach to be derived from the treatment of the analogous problem
within national legal systems when counter-claims are brought against
plaintiff States which would, were they sued directly as defendants, be
able to plead State immunity. One may recall pertinent statements of two
particularly distinguished United States judges. The first was made by
J. Manton, of the United States Court of Appeals, Second Circuit:

“Claims arising out of the same transaction may be set off against
a sovereign. The same transaction does not necessarily mean occur-
ring at the same time. In Moore v. New York Cotton Exchange .. .
the court said that the transaction may comprehend a series of many

43
283 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

occurrences depending not so much upon the immediateness of their
connection as upon their logical relationship.” (United States
v. National City Bank of New York (1936) 83 F. (2d), p. 236;
International Law Reports, Vol. 8, p. 218, at p. 220.)

16. The second contribution was by Justice Frankfurter in the Supreme
Court of the United States in a case in which the principal claim was by
the Republic of China for the recovery of a deposit made in the defend-
ant Bank by the Shanghai-Nanking Railway Administration, an official
agency of the State. The Bank counter-claimed on defaulted Treasury
Notes of the Republic of China owned by it. Justice Frankfurter said:

“It is recognized that a counterclaim based on the subject matter
of a sovereign’s suit is allowed to cut into the doctrine of immunity.
This is proof positive that the doctrine is not absolute, and that con-
siderations of fair play must be taken into account in its application.
But the limitation of ‘based on the subject matter’ is too indetermi-
nate, indeed too capricious, to mark the bounds of the limitations on
the doctrine of sovereign immunity. There is great diversity among
courts on what is and what is not a claim ‘based on the subject mat-
ter of the suit’ or ‘growing out of the same transaction’... No doubt
the present counterclaims cannot fairly be deemed to be related to
the Railway Agency’s deposit of funds except insofar as the trans-
actions between the Republic of China and the petitioner may be
regarded as aspects of a continuous business relationship. The point
is that the ultimate thrust of the consideration of fair dealing which
allows a setoff or counterclaim based on the same subject matter
reaches the present situation.” (National City Bank of New York
v. Republic of China, et al. (1955) 348 US 356; International Law
Reports, Vol. 22, p. 210, at p. 215.)

17. Nothing in Article 9 (counter-claims) of the Draft Articles on
Jurisdictional Immunities of States and their Property, adopted in 1991
by the International Law Commission of the United Nations, suggests
that codification of the subject has led to any materially different conclu-
sion:

“A State instituting a proceeding before a court of another State
cannot invoke immunity from the jurisdiction of the court in respect
of any counter-claim arising out of the same legal relationship or
facts as the principal claim.” (Yearbook of the International Law
Commission, 1991, Vol. II, Part Two, p. 30.)

44
284 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

18. But determination that the Yugoslav counter-claim is directly con-
nected with the subject-matter of the Bosnian claim cannot be the end of
the matter. Each case must be looked at in the light of its own particular
facts. The Court has an inherent power and duty to ensure the orderly
and effective administration of justice. Cases should be heard with all
deliberate speed. To these ends the Court enjoys a significant measure of
discretion. It is not controlled by the letter of Article 80 of its Rules. It
should be recalled that, in contrast with many of the Rules of the Court,
Article 80 does not have its source in any obligatory provision of the
Court’s Statute. In Article 80 the Court is not laying down a procedure
for the implementation of its statutory duty; it is only exercising the gen-
eral power conferred on it by Article 30 of the Statute to “frame rules for
carrying out its functions”. The Court has seen the consideration of
counter-claims as a possible aspect of its functions and so, of its own ini-
tiative, it has framed certain rules. But it is not rigidly or perpetually
bound by these Rules. It is free, and, indeed, obliged, to apply them
reasonably and to adjust their application to the circumstances of the
case before it.

19. It would, therefore, have been open to the Court to have exercised
its discretion in the present case by declining to join the otherwise admis-
sible counter-claims to the principal claims. The principal factor that
could have been invoked to justify the separation of the treatment of the
claims and counter-claims is the immense additional complexity to which
the treatment of the counter-claims simultaneously with the claims is
bound to give rise. As stated above, a claim of genocide involves the
establishment of a pattern or accumulation of individual crimes. Bosnia
has in its Memorial alleged six categories of offences: the use of concen-
tration camps; killing; torture; rape; expelling of people and destruction
of property, homes, places of worship and cultural objects; and the cre-
ation of destructive living conditions — shelling, starvation and intimi-
dation of the population. Yugoslavia has responded in detail to each
of these allegations in Part I (the “defence” section) of its Counter-
Memorial, as well as adding in Part II a detailed catalogue of the crimes
alleged to have been committed by Bosnians and Croats against Serbians.
The assessment of the allegations and responses, if approached other than
on a fairly general level (a matter on which it is not appropriate to express
any view at this stage of the case), could take months of hearings and
deliberation. The annexes adduced by Bosnia in support of this part of its
case are some 15 cm thick; and those adduced by Yugoslavia in connec-
tion with Part I of its Counter-Memorial are some 18 cm thick, while
those adduced in support of Yugoslavia’s counter-claims add about a
further 14.5 cm. The bulk of paper in a case is not always a good guide to
its true simplicity or complexity, but it is safe to say that nothing in the
materials presented by the two Parties in this case suggests that the task

45
285 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

that will eventually face the Court when it comes to the merits will be
other than an extremely heavy one.

20. The question is, however, whether the Court could exercise its dis-
cretion to defer the consideration of the material contained in the Yugo-
slav counter-claim until after it has disposed of the Bosnian claim with-
out improperly depriving Yugoslavia of its right to deploy those defences
that the latter thinks are necessary as a response to the Bosnian claim.
The answer in this case is no. It appears from the Yugoslav Statement of
23 October 1997 in reply to Bosnia’s Statement of 9 October 1997 that
Yugoslavia considers that the material it has advanced in Part II of its
Counter-Memorial (the “counter-claim” part) is also an essential ingre-
dient of its defence to the principal Bosnian claim. It is impossible for the
Court at this stage of the case to attempt to assess the extent to which the
material in Part [I of the Yugoslav Counter-Memorial is or is not proper
for use as a defence to the Bosnian principal claim. Also, the Court can-
not disregard the possibility that the Yugoslav Counter-Memorial is
advancing a fu quogue argument.

21. One fact which might have affected the admissibility of the Yugo-
slav counter-claim is that some of the allegations of genocidal conduct
are levelled not only against Bosnians but also against Croats, thus seem-
ingly bringing into the case the question of the liability of a State not
party to the proceedings. The Yugoslav Counter-Memorial does not
grapple with the implications of this fact. However, the number of situa-
tions in which allegations are made against Croats would appear, at the
present stage at any rate, to be too small to lead the Court to treat this
feature by itself as sufficient to exclude the admissibility of the counter-
claims a whole.

22. In short, reluctant though one may feel to see the complexity of
this case magnified by the incorporation of the Yugoslav counter-claim,
there appears to be no convincing basis on which it may be excluded —
though the possibility is not to be excluded that some satisfactory solu-
tion might have been found if the Court had agreed to oral proceedings
on this interlocutory, but nevertheless important, aspect of the case.

23. In conclusion, it is essential to appreciate that the difficulties which
confront the Court are not of its own making nor, indeed, of the making
of the Parties. The closer one approaches the problems posed by

46
286 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. LAUTERPACHT)

the operation of the judicial settlement procedure contemplated by
Article IX of the Genocide Convention, the more one is obliged to
recognize that these problems are of an entirely different kind from those
normally confronting an international tribunal of essentially civil, as
opposed to criminal, jurisdiction. The difficulties are systemic and their
solution cannot be rapidly achieved, whether by the Court or, perhaps
more appropriately, by the parties to the Genocide Convention.

(Signed) Elihu LAUTERPACHT.

47
